DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-13 are pending.
Election/Restrictions
3.	Applicant’s election of Group II, claims 8-13 in the reply filed on 12/31/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
4.	Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/31/2020.
Priority
5.	Acknowledgement is made of this continuation in part of U.S. Non-provisional Application No. 15/840,283, filed on 12/13/2017, which claims domestic priority to U.S. Provisional Application No. 62/434,507, filed on 12/15/2016.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
	The disclosure of the prior-filed applications 62/535,516, filed on 12/15/2016 and 15/840,283, filed on 12/13/2017, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Particularly, the limitations “wherein the contacting is made in a batch fashion with the entire plurality of enzymes mixed with the nanoplatelets essentially simultaneously” and “wherein the contacting is made sequentially” in claims 12 and 13 are not adequately supported in the priority applications  Support for these limitations can be found in the present application, filed on 06/11/2019.  Accordingly, these claims are afforded the effective filing date of 06/11/2019.
Drawings
6.	The Drawings filed on 06/11/2019 are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b)
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


8.	Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Regarding claim 8 (claims 9-10 dependent therefrom), the recitation “wherein the reaction is performed while minimizing stirring or mixing” is indefinite because the recitation of the term “minimizing” is relative, and it is unclear what the minimizing is being compared to.  Accordingly, the metes and bounds of the claims cannot be ascertained from the claims.  It is suggested that applicants clarify the meaning of the claims.
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 8-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; examiner cited).
11.	With respect to claim 8, Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes configured as an enzymatic cascade, wherein a product of a first enzyme is a substrate of a second enzyme and so forth, and wherein the enzymes comprise MenF, MenD, and MenH attached to the nanoparticles via metal polyhistidine tags [see p. 1387, column 2; p. 1388, column 1-2; p. 1389, column 2].  Given the indefinite nature of the phrase “minimizing stirring or mixing”, it is the examiner’s position that the method of Kang et al. inherently minimizing 
	With respect to claim 9, Kang et al. teach the method wherein the nanoparticle is a quantum dot and the enzymes are bound to the quantum dot via hexahistadine tags as part of the enzyme sequences [see p. 1388, column 1, bottom].
	With respect to claims 11-13, Kang et al. teach multienzyme complexes comprising CdSe-ZnS core/shell quantum dots which are assembled with menaquinone biosynthetic enzymes configured as an enzymatic cascade, wherein a product of a first enzyme is a substrate of a second enzyme and so forth, and wherein the enzymes comprise MenF, MenD, and MenH attached to the nanoparticles via metal polyhistidine tags [see p. 1387, column 2; p. 1388, column 1-2].  Kang et al. teach that the CdSe-ZnS quantum dots were incubated with enzymes in 5 to 20 fold molar excess and then analyzed by electrophoresis [see p. 1388].  The mixing of the enzymes and quantum dots is interpreted as essentially simultaneously and contacting sequentially as the mixing of the enzymes and quantum dots can be interpreted as simultaneous as all of the enzymes are added at once.  The mixing of Kang et al. can also be interpreted as sequentially given that one component such as the quantum dots and/or enzymes are added to the test tube or Eppendorf tube, etc. first and second when mixing together.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  In the instant case, it would be obvious for one of ordinary skill in the art with the teachings of Kang et al. in hand to optimize the distances between nanoparticles in order to maximize the enzyme cascade efficiency. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
12.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (Bioconjugate Chemistry, 2014; examiner cited) as applied to claims 8-9 and 11-13 above, and further in view of Beeckmans et al. (Journal of Cellular Biochemistry, 1990; examiner cited) and Misset et al. (European Journal of Biochemistry, 1986; examiner cited).
13.	The relevant teachings of Kang et al. as applied to claims 8-9 and 11-13 are set forth above.
	With respect to claim 10, Kang et al. teach that the protein-nanoparticle conjugation techniques provide a convenient system to investigate the clustering effect of enzymes, which 
	However, Kang et al. does not teach the method of claim 10, wherein said plurality of enzymes comprise glucokinase, phosphoglucose isomerase, phosphofructokinase, fructose-biphosphate aldolase, triose phosphate isomerase, glyceraldehyde-3-phosphate dehydrogenase, and phosphoglycerate kinase.  
	Beeckmans et al. teach that affinity electrophoresis can be successfully used to demonstrate specific enzyme-enzyme interactions may be of physiological importance in the regulation of both the glycolytic pathway and the citric acid cycle and supports that glycolytic enzymes aldolase, glyceroaldehydephosphate dehydrogenase and triosephosphate isomerase form a cluster and interact with each other [see Abstract; p. 297; Figure 4].
	Misset et al. teach a method for simultaneous purification of hexokinase, glucosephosphate isomerase, phosphofructokinase, fructose-1,6-bisphosphate aldolase, triosephosphate isomerase, D-glyceraldehyde-phosphate dehydrogenase, phosphoglycerate kinase, glycerol-3-phosphate dehydrogenase and glycerol kinase from Trypanosoma brucei [see Abstract; p. 442, column 1; p. 447].
	Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of Kang et al., Beeckmans et al., and Misset et al. according to the teachings of Kang et al., Beeckmans et al., and Misset et al. to apply the teachings of Kang et al. to glycolytic enzymes because Kang et al. teach methods for multienzyme cascade clusters on quantum dots and teach the system is convenient to investigate clustering of enzymes.  Beeckmans et al. teach that glycolytic enzymes aldolase, prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 8-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-13 of copending Application No. 15/840,283. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 10-13 of the ‘283 application recite a method of conducting a cascade reaction, comprising:  providing a cascade cluster comprising a plurality of nanoparticles associated together as a cluster, wherein each nanoparticle is bound to a plurality of enzymes configured as an enzymatic cascade wherein the product of a first enzyme is the substrate of a second enzyme and so forth, wherein the enzymatic cascade comprises at least two different enzymes, and wherein the nanoparticiles in the cluster are closed associated with one another such that, on average, each nanoparticle is separated from the nearest neighboring nanoparticle by a distance of no more than about one nanoparticle diameter; contacting the cascade cluster with a substrate of the first enzyme; and allowing a reaction to proceed so that each of the plurality of enzymes acts in succession to produce an end product, wherein the reaction is performed while minimizing stirring or mixing and; wherein at least one of the enzymes comprises multiple polyhistidine tags acting to cross-link the nanoparticles into the cluster.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
16.	Status of the claims:
	Claims 1-13 are pending.
	Claims 1-7 stand withdrawn pursuant to 37 CFR 1.142(b).
	Claims 8-13 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.